 Case 1:20-cv-09144-VM Document 47 Filed 12/11/20 Page 1 of 32



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
CONEY ISLAND PREP, et al.,         :
                                   :
                    Plaintiffs,    :     20 Civ. 9144 (VM)
                                   :
     - against -                   :    DECISION AND ORDER
                                   :
UNITED STATES DEPARTMENT OF HEALTH :
AND HUMAN SERVICES, et al.,        :
                                   :
                    Defendants.    :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     Plaintiffs Coney Island Prep (“CIP”), Leslie-Bernard

Joseph (“Joseph”), Housing Works, Inc. (“Housing Works”),

Charles    King   (“King”),   New   York       City    Councilmember          Mark

Levine    (“Levine”),   and   Alexandra        Greenberg        (“Greenberg”)

(collectively,     “Plaintiffs”)        brought      this    action        against

the United States Department of Health and Human Services

(“HHS”),    Secretary    of   HHS       Alex    Azar        (“Azar”     or    the

“Secretary”),     Assistant   Secretary         of     HHS     Robert      Kadlec

(“Kadlec”), the Centers for Disease Control and Prevention

(“CDC”),    and   Director    of    the     CDC       Robert    R.     Redfield

(“Redfield”)       (collectively,          “Defendants”               or      the

“Government”). Plaintiffs allege that Defendants failed to

abide by certain of their statutory obligations to provide

reports or allow public participation opportunities related

to public health issues such as the pandemic response. (See
                                    1
    Case 1:20-cv-09144-VM Document 47 Filed 12/11/20 Page 2 of 32



Complaint, Dkt. No. 1 ¶¶ 6-8.) Plaintiffs also allege that

Defendants acted in an arbitrary and capricious manner in

violation of the Administrative Procedure Act (“APA”) by

switching the database used for reporting daily COVID-19

hospitalization statistics. (See id. ¶¶ 140-48.)

        Plaintiffs      moved     for       a   Preliminary     Injunction

requiring Defendants to provide the outstanding reports and

participation opportunities and return to the previously

used database for COVID-19 hospitalization statistics. (See

Motion, Dkt No. 6; Plaintiffs’ Memorandum of Law (“Pls.

Mem.”), Dkt. No. 7) Defendants opposed the motion. (See

Opposition,      Dkt.   No.     33)   The    Court    subsequently   held   a

telephone conference on December 2, 2020, during which it

heard the parties’ arguments as to whether Plaintiffs had

demonstrated irreparable harm and a likelihood of success

on the merits, among other issues such as standing. (See

Docket Minute Entry Dated December 2, 2020).

        For   the    reasons      that      follow,    the   Court   DENIES

Plaintiffs’ motion for a preliminary injunction.

                                 I. BACKGROUND1

A.      PLAINTIFFS’ ALLEGATIONS


1 The factual background herein derives from the Complaint, as well as
from the exhibits filed in connection with Plaintiffs’ Memorandum of
Law and Defendants’ Opposition. Except when specifically quoted or
referenced, no further citation to these sources will be made.
 Case 1:20-cv-09144-VM Document 47 Filed 12/11/20 Page 3 of 32



      Plaintiff CIP is a public charter school in Brooklyn,

New York that serves a diverse community of students and

families from the Coney Island Area. CIP’s Chief Executive

Officer    (“CEO”)     is    plaintiff         Joseph.        Plaintiff        Housing

Works     is   a   New      York       City     nonprofit          that      addresses

homelessness,        HIV/AIDS,          and      “other           chronic          health

conditions.”       (Complaint       ¶    18.)     Housing          Works      operates

health clinics, supportive housing centers, career training

programs, legal services, and profitable thrift stores, a

bookshop, and a café. Housing Works has partnered with New

York City agencies to offer free COVID-19 testing and to

operate housing centers to isolate and quarantine infected

or exposed persons. Plaintiff King is the CEO and founder

of   Housing    Works.      Plaintiff         Levine    is    a     New      York    City

Councilmember      representing         the     7th    District         in    Northern

Manhattan and serving as the Chair of the Council Committee

on Health. Plaintiff Greenberg is a medical student at SUNY

Downstate      College      of     Medicine       and        “a     public         health

researcher and advocate.” (Id. ¶ 21.)

      Plaintiffs     bring       two    claims     under          the   APA.       First,

Plaintiffs     argue     that      Defendants          have       failed      to     take

legally required action, in violation of Section 706(1) of

the APA, 5 U.S.C. § 706(1). Second, Plaintiffs argue that
                                         3
 Case 1:20-cv-09144-VM Document 47 Filed 12/11/20 Page 4 of 32



Defendants acted arbitrarily and capriciously in switching

the   databases        holding    COVID-19   hospitalization       data,   in

violation of Section 706(2) of the APA, id. § 706(2). Based

on    the    factual     allegations      underpinning     these    claims,

Plaintiffs also seek relief under the All Writs Act, 28

U.S.C. § 1651(a), and the Mandamus Act, id. § 1361.

      More specifically with respect to their Section 706(1)

claim, Plaintiffs allege that Defendants failed to timely

comply with certain statutory obligations that fall under

three       umbrella     categories:      (1)     duties   pertaining      to

biosurveillance efforts; (2) reporting obligations; and (3)

obligations to allow public participation in formulating

policy responses relating to various public health issues.

      With     respect    to     Defendants’     biosurveillance    duties,

Plaintiffs allege that Defendants have failed to perform

the following required tasks: (1) promulgate technical and

reporting standards to coordinate the gathering of public

health data pursuant to 42 U.S.C. § 247d-4(b)(2)-(3) with

notice      and   comment;       (2)   publish     these   technical       and

reporting      standards;        (3)   complete    a   Biological    Threat

Detection      Report     as   required   by     the   Pandemic    and   All-

Hazards Preparedness and Advancing Innovation Act of 2019

(the “Pandemic Preparedness Act”), Pub. L. No. 116-22 §
 Case 1:20-cv-09144-VM Document 47 Filed 12/11/20 Page 5 of 32



205,    133      Stat.      905,    924-25;       and    (4)       convene     a     public

meeting for purposes of discussing and providing input on

the        potential         goals,        functions,          and      uses        of    a

biosurveillance             network    pursuant         to    42     U.S.C.     §    247d-

4(c)(5)(B). (Complaint ¶ 121.)

       With      respect       to     reporting         obligations,         Plaintiffs

allege that Defendants have failed to issue reports (1) on

the    medical         countermeasures           budget,      as     required       by   42

U.S.C. § 300hh-10(b)(7); (2) on the medical countermeasures

plan, as required by 42 U.S.C. § 300hh-10(d); (3) from

state      and   local       agencies       receiving         federal    funding         for

public health security and surge capacity, as required by

42    U.S.C.      §§     247d-3a(i)-(j),          247d-3b(i);          (4)     regarding

biological          agents,           toxins,        and           related          medical

countermeasures, as required by 42 U.S.C. § 262a(k); (5) on

a Threat-Based Review of the Strategic National Stockpile

(“SNS”) of Countermeasures for use in the event of a public

health      emergency,         as     required      by       42    U.S.C.      §§    247d-

6b(c)(2)(C),         (3);     (6)     on   national          health    resources         and

statistics, as required by 42 U.S.C. § 242m(a)(1)-(2); (7)

of a national disease prevention data profile, as required

by    42    U.S.C.      §    242p;     (8)   on     disparities         by     race      and

ethnicity, as required by 42 U.S.C. § 299a-1(a)(6); (9)
                                             5
 Case 1:20-cv-09144-VM Document 47 Filed 12/11/20 Page 6 of 32



from    the    Office        of    Minority    Health,          as    required         by     42

U.S.C. § 300u-6(f); (10) on international cooperation in

the     research       and        development        of       vaccines        and          other

qualified pandemic or epidemic countermeasures, as required

by the Pandemic Preparedness Act, 133 Stat. at 959; and

(11) on maintaining an adequate national blood supply for

emergency           response,        as      required           by     the        Pandemic

Preparedness Act, 133 Stat. at 929.

       With    respect        to    public    participation            opportunities,

Plaintiffs          allege    that        Defendants          have    failed          to     (1)

solicit       input     from       experts      to     aid       executive            medical

countermeasures            planning       pursuant    to       42    U.S.C.       §    300hh-

10(d)(2)(H),          and    (2)    to     convene        a    meeting       on       genomic

engineering for health security and public health emergency

countermeasures             development       pursuant           to     the       Pandemic

Preparedness Act, 133 Stat. at 958-59.

       As     to    Plaintiffs’       Section        706(2)         claim,    Plaintiffs

allege that Defendants have shifted the reporting of daily

COVID-19 hospitalization statistics from the CDC’s publicly

available National Healthcare Safety Network (“NHSN”) “to a

privately          managed    HHS     Protect    database,            denying          public

access to such information and adding further difficulty to

state    and       local     officials,       health          researchers,        and        the
 Case 1:20-cv-09144-VM Document 47 Filed 12/11/20 Page 7 of 32



wider public who rely on transparent data and disclosures.”

(Complaint ¶ 140.)

     Plaintiffs        claim     that     they     have    been    injured      by

Defendants’      conduct.      In   the       Complaint,   Plaintiffs        state

that they

     have been denied vital information with respect
     to the Covid-19 pandemic -- its spread and
     prevalence      in      the      community,      the
     comprehensiveness of the data collected and made
     available, and the nation’s capacity and efforts
     to respond effectively -- that is critical to
     their ability to conduct themselves safely and to
     protect   their   members   and   communities   from
     adverse   outcomes   during   this   public   health
     crisis. Plaintiffs have also been injured in that
     they have been denied procedural opportunities to
     participate in and give notice and comment on
     vital   aspects   of   the   government’s   pandemic
     preparations and response capacity. Absent such
     opportunities, Plaintiffs -- all of whom play
     vital roles in the health and safety of their
     communities -- have lost the opportunity to
     contribute their needs and knowledge to the
     regulatory process. Such injuries have also
     forced Plaintiffs to divert resources that they
     would have dedicated otherwise.

(Complaint       ¶¶    131-33).      Plaintiffs’         Memorandum     of     Law

reiterates that “[t]he lack of information -- about, among

other     things,       the     development         of     ‘biosurveillance’

capabilities      to   track     the    pandemic     in    ‘near   real-time,’

existing    public      health      emergency      capacities,      Americans’

underlying health and health resources, and the need or

ability     to    protect      those      most     vulnerable      to   adverse
                                          7
 Case 1:20-cv-09144-VM Document 47 Filed 12/11/20 Page 8 of 32



outcomes    --     cripples        Plaintiffs’          capacity       to   conduct

themselves and their organizations safely and effectively

during the pandemic.” (Pls. Mem. at 11.)

     As    to     Defendants’       alleged          failure    to    convene      the

required        meetings          and      notice-and-comment               process,

Plaintiffs argue that they are injured because “Plaintiffs

are entitled to participate in the mandated public health

emergency planning and would bring valuable insight to the

discussions.”       (Id.    at     14.)    Plaintiffs          also    argue    that

Defendants’ disregard for these opportunities has delayed

biosurveillance          and      public         health        measures,        which

ultimately harms Plaintiffs, and “places Plaintiffs at risk

of being subject to or harmed by uninformed, let alone

unlawful, government action.” (Id. at 14-15.)

     Finally,       Plaintiffs          claim    that     Defendants’       conduct

causes    CIP    and   Housing      Works       harm    “by    causing      them    to

divert resources from prior organizational goals to other

efforts, such as to protect and inform their communities,

provide    care    for     sick    or    at-risk       community      members,      or

devise    alternative       procedures          to   confront    the    threat      of

Covid-19.” (Id. at 16.)

B.   DEFENDANTS’ ARGUMENTS

     Defendants dispute Plaintiffs’ claims that they have
 Case 1:20-cv-09144-VM Document 47 Filed 12/11/20 Page 9 of 32



failed    to     meet       their       relevant       statutory       duties.    As     an

initial    point,           Defendants         state    that     the    creation        and

implementation            of      a     biosurveillance          program         is     not

statutorily due until September 2023. See 42 U.S.C. § 247d-

4(g).

      Defendants            further         represent    that    they      either      have

completed        or      are      near        completion        of     many      of    the

requirements. For instance, Defendants have partially met

the requirement to adopt technical and reporting standards,

a process which Defendants contend does not require notice

and comment. In addition, Defendants have solicited public

comments       on     the    report         relating    to     the     national       blood

supply     and      are      in       the    process     of     incorporating          that

feedback; they estimate completing the report by January

2021. The relevant agency official in charge of submitting

an annual report on racial disparities in healthcare is

expected to submit this year’s report by the end of this

year. Defendants further represent that HHS has prepared

the   report        on    international            cooperation       and   expects       to

finalize and publish the report by the end of this year.

Similarly, HHS’s report on biological agents, toxins, and

related countermeasures has been prepared, and HHS plans to

submit the report by the end of this year.
                                               9
Case 1:20-cv-09144-VM Document 47 Filed 12/11/20 Page 10 of 32



    As to participation opportunities, Defendants convened

an informal meeting in July 2020 regarding biosurveillance

activities and led a meeting in October 2019 on bioeconomy

leadership   in   connection   with   the   requirement     to   hold

meetings on genomic engineering technologies.

    Defendants      acknowledge   that    some   publications     are

delayed. For example, the annual Threat-Based Review of the

SNS for 2020 is still awaiting reasonable deliberation and

review, and it will be submitted to Congress by the end of

the first quarter in 2021. Similarly, annual reports on

national health resources and statistics are in the final

stages of being finalized and are expected to be published

shortly soon. The 2017 Report from the Office of Minority

Health is under final review, the 2019 Report is under

development, and development of the 2021 Report will begin

by the end of the year.

    Defendants also admit that they have so far failed to

draft a Biological Threat Detection Report, but plan to do

so by January 2021. Defendants also have failed to submit

this year’s budget plan, although they represent that past

reports are available.

    As to Plaintiffs’ alleged harm, Defendants argue that

Plaintiffs   have    not   sufficiently     alleged   any   injury.
Case 1:20-cv-09144-VM Document 47 Filed 12/11/20 Page 11 of 32



Defendants explain that the relevant statutory provisions

require    only     that    Defendants      provide        information     to

Congress, not to Plaintiffs or the general public. Though

Defendants    acknowledge      that   some    provisions         do   require

Defendants    make    information         available   to      the     general

public,    Defendants      state   that    “Plaintiffs      have      entirely

failed to explain how any delay in the provision of each of

these     reports    to     the    public     led     to     a      concrete,

particularized or imminent injury,” especially in light of

the fact that none of the outstanding reports are directly

related to COVID-19. (Opposition at 24-25.) Defendants also

contend that Plaintiffs have failed to articulate how any

specific report would assist Plaintiffs in responding to

the pandemic.

                            II. LEGAL STANDARD

    To obtain a preliminary injunction, a plaintiff must

show: “(1) irreparable harm; (2) either a likelihood of

success on the merits or both serious questions on the

merits and a balance of hardships decidedly favoring the

moving party; and (3) that [the requested relief] is in the

public interest.” N. Am. Soccer League, LLC v. U.S. Soccer

Fed’n, 883 F.3d 32, 37 (2d Cir. 2018). In order to receive

a mandatory injunction compelling action, a plaintiff must
                                    11
Case 1:20-cv-09144-VM Document 47 Filed 12/11/20 Page 12 of 32



meet a heightened standard and make “a strong showing of

irreparable      harm”    as    well       as     a   “clear     or   substantial

likelihood of success on the merits.” Yang v. Kosinki, 960

F.3d 119, 127-28 (2d Cir. 2020) (citation omitted).

    The showing of irreparable harm “is the single most

important requisite.” LSSi Data Corp. v. Time Warner Cable,

Inc., 892 F. Supp. 2d 489, 501 (S.D.N.Y. 2012) (internal

quotation     marks      and    citation          omitted).      To   demonstrate

irreparable harm, the movant must show “an injury that is

neither remote nor speculative, but actual and imminent.”

Rodriguez v. DeBuono, 175 F.3d 227, 234 (2d Cir. 1999)

(internal quotation marks and citation omitted). The movant

must further show that the injury “cannot be remedied by an

award of monetary damages.” Id.

    “When        considering          a     motion        for    a    preliminary

injunction, unlike a motion to dismiss, the Court need not

accept      as    true         the        well-pleaded          allegations      in

Plaintiff[’s]      complaint.”            Victorio        v.    Sammy's    Fishbox

Realty   Co.,    No.     14    Civ.       8678,    2014    WL   7180220,    at   *4

(S.D.N.Y. Dec. 12, 2014) (citing Incantalupo v. Lawrence

Union Free Sch. Dist. No. 15, 652 F. Supp. 2d 314, 317 n.1

(E.D.N.Y. 2009)).

                                     III. DISCUSSION
Case 1:20-cv-09144-VM Document 47 Filed 12/11/20 Page 13 of 32



      The Court is not persuaded that Plaintiffs have met

their   burden     of    making    a    strong      showing      of     irreparable

harm.   Plaintiffs       allege       three    types      of    harm:     (1)    harm

stemming from deprivation of information; (2) harm stemming

from procedural violations; and (3) organizational harm to

CIP and Housing Works. For the reasons set forth below, the

Court concludes that Plaintiffs have failed to sufficiently

allege irreparable harm. Accordingly, although Defendants

raise a number of arguments as to why Plaintiffs are not

entitled to a preliminary injunction -- including because

they lack standing, have not shown a likelihood of success

on the merits, and have not shown that the public interest

favors the relief requested -- the Court need not, and does

not, reach these arguments.

A.    INFORMATIONAL INJURY

      Nondisclosure of information can support a finding of

irreparable       harm    when    a    plaintiff         shows     that     “absent

preliminary      injunctive       relief,”         the   lack    of     information

“substantially impair[s] [the plaintiff] in a manner that

is   both   ‘certain      and    great.’”      Lawyers’         Comm.    for    Civil

Rights Under Law v. Presidential Advisory Comm’n, 265 F.

Supp. 3d 54, 70 (D.D.C. 2017); see also Seife v. U.S. Dep’t

of   Health   &    Human    Servs.,          440    F.   Supp.     3d     254,    272
                                        13
    Case 1:20-cv-09144-VM Document 47 Filed 12/11/20 Page 14 of 32



(S.D.N.Y.         2020)    (“[A]     plaintiff    suffers       a    sufficiently

concrete and particularized injury to confer Article III

standing when [1] she is denied access to information that,

in the plaintiff’s view, must be disclosed pursuant to a

statute      and    [2]    there     is   no   reason   to    doubt        that   the

information would help the plaintiff within the meaning of

the     statute.”)        (internal       quotation     marks       and    citation

omitted).

        Even   assuming       that    Plaintiffs      are    entitled        to   the

information        at     issue,2    Plaintiffs    have      not     sufficiently

alleged      an    irreparable        informational      injury.          Plaintiffs

cannot show that the lack of this information causes them a

“certain and great impairment,” and Plaintiffs have also

failed to show that this information would undoubtedly be

helpful to Plaintiffs. This is especially true in light of

the fact that the vast majority of information at issue

does not pertain directly to the COVID-19 pandemic.3



2 It is not certain that Plaintiffs are entitled to much of the
information at issue, as many of the statutory provisions relied on
only require the Secretary to provide reports or other information to
Congress. See, e.g., 42 U.S.C. § 242m(a)(1)-(2); id. § 242p; Section
205(c), 133 Stat. at 924-25. However, the Court does not need reach
this question.
3 Plaintiffs’ counsel during oral argument seemed to acknowledge that

the reports are not directly relevant to COVID-19. Plaintiffs’ counsel
primarily argued that the reports are relevant to general pandemic
preparedness, so “[i]nformation on the government’s preparation and
capacity to respond to all public health emergencies, including the
present pandemic, would aid plaintiffs’ advocacy efforts and avoid
 Case 1:20-cv-09144-VM Document 47 Filed 12/11/20 Page 15 of 32



      1.    Withheld Reports and Data

      Plaintiffs’     allegations        primarily    consist     of    broad

assertions as to the usefulness of information generally,

without specifying what information in the reports at issue

would be useful or how that information would help them.

For   instance,     the   Complaint     states   that   Plaintiffs       have

been denied “vital information with respect to the Covid-19

pandemic”    such    as    “its    spread    and     prevalence    in    the

community, the comprehensiveness of the data collected and

made available, and the nation’s capacity and efforts to

respond effectively” -- information “that is critical to

their ability to conduct themselves safely and to protect

their members and communities from adverse outcomes during

this public health crisis.” (Complaint ¶ 131.) But while

Plaintiffs    allege      that    the    information     is   “critical,”

Plaintiffs have failed to explain why the information is

critical, how it would actually benefit them, or if the

information is not otherwise publicly available.4

      Similarly, Plaintiffs’ Memorandum of Law states that



duplication at the community level.” (Oral Argument Tr., Dkt. No. 45,
at 8:10-13.) This argument is discussed below.
4  The Court takes judicial notice of the fact that there is a
significant amount of information on COVID-19, including information on
its spread and prevalence, already available. See, e.g., COVID-19:
Data,    NYC    Health,    https://www1.nyc.gov/site/doh/covid/covid-19-
data.page (last visited Dec. 11, 2020). Plaintiffs have not adequately
                                    15
 Case 1:20-cv-09144-VM Document 47 Filed 12/11/20 Page 16 of 32



the lack of information “cripples” their efforts to conduct

themselves safely during the pandemic without a detailed

explanation as to how. Instead, Plaintiffs make conclusory

statements. For example, Plaintiffs state that the denial

of information “inhibits [CIP] from assessing Covid-19’s

threat to its community members, implementing policies to

mitigate    Covid-19     transmission,      providing   in-person    and

remote     programs    to    fulfill    its      educational   mission,

evaluating programs and interventions by other schools and

in other jurisdictions, and advocating on behalf of itself

and its community for improved public health interventions

and educational policies.” (Pls. Mem. at 11.)

     But    Plaintiffs      have   failed   to   demonstrate   how   the

information they seek would in fact help CIP in achieving

these goals. As a result, it would require speculation on

the part of the Court to conclude that the information

would help Plaintiffs, and a further jump to conclude that

they would suffer a certain and great harm in its absence.

Had Plaintiffs instead provided more specific details, such

as by stating that CIP institutes remote learning based on

a certain set of data like available hospital capacity or

COVID-19 prevalence, and adduced enough evidence to support



described what data, beyond what is publicly available, is needed or
 Case 1:20-cv-09144-VM Document 47 Filed 12/11/20 Page 17 of 32



a    finding     that       such   data     is    contained        in   the     withheld

reports, Plaintiffs may have met their burden of making a

strong       showing    of     irreparable         harm.     But    the       record     is

devoid of allegations such as these.

       Likewise, Plaintiffs state that Housing Works “depends

on     the    information          the     Administration           has       denied     to

determine protocols for day-to-day operations to ‘direct

isolation,         treatment,             and         preventative            care’      --

particularly with respect to the communities of color it

serves -- to ‘tailor services to address inequities,’ and

to     develop    ‘concrete          plans       to    improve      the       health    of

communities of color.’” (Id.) But Plaintiffs do not explain

what specific withheld information is needed or how that

information       would       in    fact     assist      Housing        Works    in    the

manner described.

       Furthermore,           Plaintiffs         assert      that       the     lack     of

information       to    make       public    health       decisions       has    been    a

challenge for policymakers like Levine and that “the lack

of     transparent          national        data       restricts         Levine        from

implementing better policies to prevent transmission from

out-of-state       travelers          as     well       as   evaluate          municipal

interventions          in    other       jurisdictions.”         (Id.)        Plaintiffs


why.
                                            17
Case 1:20-cv-09144-VM Document 47 Filed 12/11/20 Page 18 of 32



also   assert     that    the    lack   of    data    about       COVID-19      “has

hindered    Plaintiff       Greenberg’s       efforts       to      advocate    for

health equity and better policy in response to Covid-19.”

(Id. at 12.) But these allegations are even less detailed

than those provided for CIP and Housing Works. At best,

these allegations establish that Levine and Greenberg lack

information generally. They do not establish that Levine

and    Greenberg    would       be   assisted    by     the      data   allegedly

withheld. This deficiency is particularly glaring in light

of the fact that none of the allegedly withheld reports

directly pertains to the COVID-19 pandemic.

       Plaintiffs’ declarations do a somewhat better job of

detailing    the    need     for     information,       but      they     too   are

insufficient for various reasons. For example, Plaintiffs

allege the need for information that is not part of the

withheld reports. For instance, Joseph, King, and Levine

all discuss a need for a biosurveillance network and near

real-time    data    on     COVID-19     in     order      to    tailor    safety

protocols or policy. (See Joseph Decl., Dkt. No. 9, ¶ 28;

Levine Decl., Dkt. No. 11, ¶ 13.) But a biosurveillance

network    that    will     track     such    data    is      not    statutorily

required until 2023. None of the declarations address the

usefulness of the other biosurveillance-related information
Case 1:20-cv-09144-VM Document 47 Filed 12/11/20 Page 19 of 32



for which the statutory deadlines have passed, such as the

Biological Threat Detection Report and the technical and

reporting standards. According to the Pandemic Preparedness

Act, that information could inform Plaintiffs about, among

other things, “technological, operational, and programmatic

successes    and    failures       of    domestic          detection     programs

supported    by     Federal        departments          and       agencies         for

intentionally       introduced           or         accidentally          released

biological threat agents and naturally occurring infectious

diseases,”   133    Stat.     at     924      (detailing         the   Biological

Threat    Detection     Report),             but     Plaintiffs         have       not

established how their awareness of that information would

assist them in tailoring their COVID-19 response.

      Similarly,     Levine     and        Joseph      both      discussed         the

usefulness   of     seeing     how      other       schools      and    day       care

facilities   are    handling       COVID-19.         (Levine       Decl.      ¶    24;

Joseph Decl. ¶ 37.) But there is no evidence that any of

the   relevant      reports     would         contain       this       information

relating to COVID-19 or schools, and neither Levine nor

Joseph   identify    what     other     reports       or    withheld       data     at

issue would be helpful for this purpose.

      Moreover,    Levine     states         that   data    on    racial      health

disparities and recommendations on closing those gaps are
                                        19
Case 1:20-cv-09144-VM Document 47 Filed 12/11/20 Page 20 of 32



necessary to craft responsive policy. (Levine Decl. ¶ 21;

see also Joseph Decl. ¶ 39.) But it is not at all clear

that the statutorily required reports from the Office of

Minority       Health,     which     must     be    submitted            to   Congress

biannually, would contain that information; the reports are

meant     to        describe     the       subagency’s          activities            and

“evaluat[e] the extent to which such activities have been

effective      in    improving     the     health       of   racial        and     ethnic

minority groups.” 42 U.S.C. § 300u-6(f)(1). And it is not

apparent from Levine’s declaration how the information on

the    agency’s      activities      and    the     effectiveness             of    those

activities would assist Levine in setting local policy. And

while the Secretary must “submit to the Congress a report

regarding prevailing disparities in health care delivery as

it relates to racial factors and socioeconomic factors in

priority       populations”        under    42     U.S.C.       §        299a-1(a)(6),

Plaintiffs      Levine     and     Joseph     have       made       no    allegations

regarding how information on racial disparities in health

care     “delivery”        would       help        them.        Regardless,           the

Government’s evidence suggests that it is on track to issue

this report on disparities in health care delivery by the

end of the year. (Perry Decl. ¶ 4.)

       Finally,      the   declarations          also    iterate          a   need    for
Case 1:20-cv-09144-VM Document 47 Filed 12/11/20 Page 21 of 32



information         on      federal             COVID-19           or        biothreat

countermeasures.         King    states        that   “understanding           federal

planning and supplies of medical countermeasures can help

us anticipate and prepare for shortfalls in specific areas,

or position us to advocate for their targeted deployment

where they can have the greatest impact.” (King Decl., Dkt.

No. 10, ¶ 54.) Levine also stated that “information with

respect     to      the         federal         preparations            of     medical

countermeasures      is    critical        to    preventing        New       York    City

from   needlessly        duplicating       supplies         or    efforts      already

accomplished at the federal level.” (Levine Decl. ¶ 22.)

But    Defendants’        evidence        suggests          that        this    year’s

Countermeasures SIP does not focus on COVID-19 and instead

is “a strategy for future efforts” that “broadly addresses

research    and     development,          acquisition            and    stockpiling,

expanding manufacturing, and planning for distribution and

dispensing for all of these countermeasures.” (Bratcher-

Bowman Decl. ¶ 7.) Accordingly, it does not seem that the

type of information useful to Plaintiffs is contained in

the    Countermeasures       SIP,    and        it    is    not    clear       how    the

information that is actually contained in that report would

benefit Plaintiffs.

       Similarly,    although        Plaintiffs            suggest      a    need    for
                                          21
Case 1:20-cv-09144-VM Document 47 Filed 12/11/20 Page 22 of 32



information         on    federal      supplies,         Defendants’           evidence

suggests that the “Threat-Based Review of the SNS has no

bearing    on       the    Government’s         COVID-19      response,         as    the

review    is    a     routine,      five-year         projection     of    budgetary

priorities for expenditures to maintain current or acquire

future medical countermeasure[s] for all threats.” (Id. ¶

13.) It is not apparent from this description that the

Threat-Based Review of the SNS would help Plaintiffs in

assessing federal supplies level, and Plaintiffs have not

adequately demonstrated that the withheld reports otherwise

contain the information they would need for that purpose.

       A further issue with Plaintiffs’ declarations is that

they,    like    Plaintiffs’         Complaint        and    Memorandum        of    Law,

make     conclusory        representations.            Joseph,      for        example,

attested       that      “[t]he     information        and    reports      that      the

government       failed      to     provide       would      help    CIP       and    me

understand the wider public health risks we face, interpret

and     evaluate         programs     of    our       partners      and        vendors,

understand          the     successes           and      failures         in        other

jurisdictions, plan for adverse eventualities, and manage

decisions       with        respect        to     staffing,         training          and

procurement protocols.” (Id. ¶ 34.) He noted that CIP pays

close attention to the latest public health information.
Case 1:20-cv-09144-VM Document 47 Filed 12/11/20 Page 23 of 32



(Id. ¶ 35.) But Joseph does not provide any factual basis

by    which    the    Court     can     determine             that    the     information

contained in the reports would help him and CIP. Joseph

does not identify specific information in specific reports,

nor    does     he        explain     with        any     particularity            how    the

information          at     issue      would        help.           While     the        Court

acknowledges         that      data     often            informs          decisionmaking,

Plaintiffs have not established precisely what data they

need   or     how    they     would    use        that    data       to    achieve       their

undoubtedly commendable goals.

       In addition, King’s declaration notes that information

on topics such as “disease prevalence and co-morbidities”

is “relevant” to their day-to-day healthcare programs and

COVID-19 care. (King Decl. ¶ 53). But relevant information

is    not   necessarily        helpful        information,            and     nothing       in

King’s      declaration        establishes              the    helpfulness          of    the

information. In other words, even assuming this information

is contained in the records being sought, King fails to

explain       how    this    information           would       be    used     to    benefit

Housing Works’s COVID-19 response in a real or concrete

way.

       The declarations of Plaintiffs’ experts fail for the

same     reasons      that     the     declarations             of        Plaintiffs      are
                                             23
Case 1:20-cv-09144-VM Document 47 Filed 12/11/20 Page 24 of 32



deficient. For example, although Plaintiffs point to the

declaration           of       Dr.         Irwin          Redlener           (“Redlener”)

(“Plaintiffs’             Reply,”     Dkt.        No.     41,     at     5       nn.   6-7),

Redlener’s declaration outlines the need for information

not contained in the relevant reports. Redlener states the

need     for    “real-time           information,”             “reports          on    health

disparities          along    race     and        ethnicity,”          and   information

related to COVID-19 transmission. (Redlener Decl., Dkt. No.

13, ¶¶ 12, 15, 16.) But as discussed above, there is no

showing that any of this information is contained in the

reports at issue. In addition, Redlener states that “the

reports and information that the government has failed to

provide      are     essential        to    the     ongoing       operations           of   my

academic       and    public    health           practices.”      (Id.       ¶    15.)      But

Redlener fails to explain what information is essential and

why     it     is     essential.           This     conclusory          allegation          is

insufficient to show that Plaintiffs would be impaired in a

great and certain way absent the information they seek.

       In    short,        Plaintiffs       have        failed    to     satisfy        their

burden of making a strong showing of irreparable harm based

on     the   informational           injuries           they     allege.         Plaintiffs

either make conclusory statements about the usefulness of

information          or     discuss        the     need     for    information              not
Case 1:20-cv-09144-VM Document 47 Filed 12/11/20 Page 25 of 32



seemingly     encompassed           by    the       relevant     reports         or       data.

Plaintiffs have thus not demonstrated how the information

contained in the withheld reports would in fact benefit

their      response    to     the       COVID-19        pandemic.         As   such,       any

conclusion that the deprivation of information irreparably

harms them “in a manner that is both ‘certain and great,’”

Lawyers’ Comm. for Civil Rights Under Law, 265 F. Supp. 3d

at 70 (D.D.C. 2017), would be speculative.

       2.     July 13 Guidance

       Plaintiffs’      claims          of    informational          injury      stemming

from    HHS’s    shift       from        reporting       data       to    NHSN       to    HHS

Protect, which Plaintiffs contend is less transparent, also

do   not    support     a    finding          of    irreparable          harm.   Although

Plaintiffs       allege        that           “[p]ublic         health         officials,

researchers, health systems and hospitals all relied on the

NHSN data to make informed decisions about allocation of

resources       and    other    aspects            of   their       response         to    the

pandemic,”      (Complaint          ¶    64),       Plaintiffs       are       not    public

health       officials,         researchers,              health          systems,          or

hospitals,       and        Plaintiffs             do   not     themselves            allege

accessing or using the data in the NHSN or HHS Protect

databases.      Accordingly,            the    Court     fails      to     see       how   the

deprivation      of    this    information,             or    the    database         switch
                                              25
Case 1:20-cv-09144-VM Document 47 Filed 12/11/20 Page 26 of 32



more broadly, has harmed Plaintiffs in a concrete way.

B.     PROCEDURAL INJURY

       “With       regard       to     procedural      violations       .    .   .    a

plaintiff must independently establish irreparable harm in

order to support preliminary relief.” Karen L. ex rel. Jane

L. v. Health Net of N.E., 267 F. Supp. 2d 184, 191 (D.

Conn. 2003) (citing Jayaraj v. Scappini, 66 F.3d 36, 40 (2d

Cir. 1995)). “For the purposes of a preliminary injunction,

courts will not base a finding of ‘irreparable injury’ on a

procedural         violation         standing       alone.”     Am.     Ass’n        for

Homecare v. Leavitt, No. 08 Civ. 0992, 2008 WL 2580217, at

*5 (D.D.C. June 30, 2008). However, courts have said that

“the harm suffered by those who would otherwise participate

in agency rulemaking under the APA is to be considered

irreparable        when     the      agency    fails   to     afford    them     their

rights to such participation.” Nat’l Treasury Empls. Union

v.   Newman,       768    F.    Supp.     8,   10   (D.D.C.     1991)       (internal

quotation marks and citation omitted).

       Plaintiffs fail to establish irreparable harm stemming

from   the     alleged      procedural         violations      for    two    reasons.

First, Plaintiffs cannot demonstrate that they were in fact

denied       any     of        their     participation         rights.       Second,

Plaintiffs         fail        to     demonstrate       how     the     procedural
Case 1:20-cv-09144-VM Document 47 Filed 12/11/20 Page 27 of 32



violations cause them harm.

      Although Plaintiffs allege that they “are entitled to

participate     in        the      mandated         public      health     emergency

planning,”     (Pls.        Mem.      at     14),     the    relevant      statutory

provisions     do    not       support      this     assertion.     For    instance,

while Plaintiffs claim that Defendants failed to provide

for   formal        notice      and        comment       with    respect    to   the

promulgation        of    technical          and     reporting      standards,    42

U.S.C. § 247d-4(b)(2) does not require that these standards

be    promulgated          through         notice-and-comment            rulemaking.

Plaintiffs do not cite to any other case or legal authority

to support the claim that notice-and-comment rulemaking was

required.

      In addition, though Plaintiffs argue that Defendants

denied them participation rights by failing to convene a

public meeting for purposes of discussing potential goals,

functions,     and       uses    of   the     biosurveillance        network,    the

relevant statutory provision specifies the participants of

such a meeting. The statute defines the participants as

“representatives of relevant Federal agencies . . .; State,

local,   Tribal,         and    territorial         public      health    officials;

stakeholders         with       expertise           in      biosurveillance      and

situational     awareness;            stakeholders           with   expertise     in
                                            27
Case 1:20-cv-09144-VM Document 47 Filed 12/11/20 Page 28 of 32



capabilities       relevant        to    biosurveillance           and    situation

awareness . . .; and other representatives as the Secretary

determines       appropriate.”          Id.   §   247d-4(c)(5)(B)(ii).           But

Plaintiffs do not fit into any of these categories. Even

Levine, though a public official, is not a “public health

official.”       Although       that     term     is    not     defined    by    the

statute, it is clear from the surrounding terms that this

term refers to an individual employed by a public health

department who has some level of subject-matter expertise.

See, e.g., Pfizer Inc. v. United States, 939 F.3d 173, 178

(2d    Cir.      2019)       (explaining      that     under       the   canon   of

construction noscitur a sociis, “a word is known by the

company it keeps” (internal quotation marks omitted)).

       The remaining opportunities -- the input of experts

and stakeholders in public health emergency countermeasures

planning as part of the Countermeasure SIP process and a

meeting     on    genomic       engineering       --    similarly        would   not

include Plaintiffs. Although the statute requires “input

from Federal, State, local, and tribal stakeholders” to be

incorporated       into      the   development         of    the   Countermeasure

SIP,   42     U.S.C.     §    300hh-10(d)(2)(H),            Plaintiffs    have   not

demonstrated that they would be considered “stakeholders.”

Moreover, Defendants provide evidence to suggest that this
Case 1:20-cv-09144-VM Document 47 Filed 12/11/20 Page 29 of 32



requirement has been satisfied. (Bratcher-Bowman Decl. ¶

15.) The requirement in the Pandemic Preparedness Act for

meetings on genomic engineering technologies also refers to

“representatives        from      academic,        private,         and     nonprofit

entities        with        expertise         in      genomic             engineering

technologies, biopharmaceuticals, medicine, or biodefense,

and     other   relevant         stakeholders.”        133     Stat.        at    958.

Defendants assert that “relevant stakeholders” constitute

“people, companies, academicians and government personnel

that are actively involved in advanced biotechnology work,”

(Bratcher-Bowman Decl. ¶ 16), a conclusion supported again

by the canon of noscitur a sociis.

       Nor do Plaintiffs provide any other persuasive reason

that     the    alleged          procedural        violations         cause       them

irreparable harm. Plaintiffs argue that the failure to take

the    above-referenced          actions     harms    them     by    delaying      the

creation of the biosurveillance network. But such a harm is

speculative at best. Likewise, although Plaintiffs assert

that “the lack of public input places Plaintiffs at risk of

being    subject       to   or     harmed     by     uninformed,          let    alone

unlawful, government action,” (Pls. Mem. at 15), there is

no sufficient showing suggesting that Defendants are taking

uninformed      action.     This    risk     of    harm   is    therefore         also
                                        29
Case 1:20-cv-09144-VM Document 47 Filed 12/11/20 Page 30 of 32



speculative.

C.        ORGANIZATIONAL INJURY

          “An    organization         is      injured       when     there        is   a

‘perceptible impairment of [the] organization’s activities’

due to the challenged conduct . . . but the injury must be

far       more   than       simply    a    setback    to     the    organization’s

abstract social interests.” Pen Am. Ctr. v. Trump, 448 F.

Supp. 3d 309, 325 (S.D.N.Y. 2020) (internal quotation marks

and citations omitted). This impairment may come in the

form of forcing an organization to divert its resources.

Id.

          Plaintiffs’        final    argument       as    to    irreparable       harm

based on diversion of organizational resources also fails.

Plaintiffs explain that CIP has had to take certain actions

as    a    result      of    Defendants’       conduct,         including       devising

reopening         plans      and     reallocating         resources       to    support

remote          learning       and        alternative       in-person          learning

experiences,           providing          laptops,    and        giving        financial

counseling        to    families       affected      by    COVID-19.       Plaintiffs

note that Housing Works has also had to divert resources to

a series of COVID-19-specific programs and interventions,

which it must continue so long as the pandemic remains

uncontrolled. While the Court understands that Plaintiffs
Case 1:20-cv-09144-VM Document 47 Filed 12/11/20 Page 31 of 32



have     had    to     newly     undertake         these   steps,    Plaintiffs’

diversion of resources is not due to Defendants’ conduct --

rather, it is due to the pandemic. And while Plaintiffs

seem to imply that fewer resources would have been devoted

to pandemic-responsive programming had Defendants abided by

their obligations, that argument is specious. The Court is

not    persuaded       that     the    pandemic       would   have   necessarily

ended, or that its severity would have lessened, absent

Defendants’ alleged violations.

       The Court is mindful of the toll the COVID-19 pandemic

has taken on countless communities, including those that

Plaintiffs serve. However, Plaintiffs have failed to show

that     they     have       suffered        irreparable      harm   caused    by

Defendants’ action or inaction as claimed in this case.

Without        such     an     actual        and     imminent    showing      that

Plaintiffs’ response to the pandemic has been substantially

impaired, and would be improved by means of the disclosure

of the information Defendants allegedly withheld, or by the

enablement       of    the     public       participation     opportunities    at

issue,    or     the    other    remedies          Plaintiffs’   Motion    seeks,

their request for injunctive relief must be denied.

                                      IV.        ORDER

       Accordingly, it is hereby
                                            31
Case 1:20-cv-09144-VM Document 47 Filed 12/11/20 Page 32 of 32



    ORDERED     that   the    motion   of   plaintiffs   Coney   Island

Prep, Leslie-Bernard Joseph, Housing Works, Inc., Charles

King,    New   York    City    Councilmember      Mark   Levine,   and

Alexandra Greenberg for a preliminary injunction (Dkt. No.

6) is DENIED.


SO ORDERED.

Dated:     New York, New York
           11 December 2020
                                            ________________________
                                                 VICTOR MARRERO
                                                     U.S.D.J.
